Citation Nr: 0704237	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  06-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran's spouse



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956, and September 1957 to March 1964, when he was 
placed on a temporary disability retired list.  The veteran 
died in December 1994, and the appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The appellant testified before the undersigned 
Veterans Law Judge in November 2006, and a transcript is of 
record.  Also, this appeal was advanced on the Board's docket 
in accordance with 38 C.F.R. § 20.900(c).  



FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
December 1994 from an immediate cause of cardiac arrest due 
to obstructive coronary artery disease.  

2.  The competent and probative evidence of record indicates 
that the veteran incurred coronary artery disease (i.e., 
arteriosclerotic disease) in service.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome detailed below, an assessment of 
VA's duties under the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is not 
necessary.  

The appellant has alleged that her husband died as a result 
of heart disease he incurred in service, and as shown below, 
the evidence of record sufficiently supports her contention.      

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, a review of the veteran's medical records shows 
that in November 1959 the veteran complained of blurred 
vision as if looking through fogged lenses for about three 
weeks; examination found only perhaps slight increased 
vascularity about disc.  A month later he continued to 
complain about fairly severe blurring that lasted about five 
to 20 minutes; it was so severe that he could not drive 
during attacks.  He had experienced frequent attacks during 
the past three months.  

In March 1964 the veteran had been placed on Temporary 
Disability Retired List (TDRL) for hearing problems.  

Private medical evidence (in a letter dated April 1968 from 
Charles Underwood, M.D.) indicated that in August 1965 the 
veteran had been hospitalized with chief complaint of severe 
chest pain and shortness of breath.  The veteran had been 
discharged with a diagnosis of myocardial infarction.  The 
letter indicated final diagnoses of acute myocardial 
infarction August 1965; ateriosclerotic heart disease with 
severe coronary insufficiency and anginal syndrome; and 
diabetes mellitus, among other things.  

The record also contains a letter from Commandant of the 
Marine Corps that the veteran would be removed from TDRL and 
separated from the naval service effective March 10, 1966.

In a March 1969 Income-Net Worth and Employment History 
Statement, the veteran indicated that he had suffered two 
heart attacks in the previous 12 months and received 
treatment at the VA Hospital in Mountain Home, Tennessee.  An 
April 1969 hospital summary noted that the veteran's 
electrocardiograms had shown myocardial ischemia or coronary 
artery disease, as well as evidence of old anterior lateral 
myocardial infarction.  

In June 1993, the veteran filed a claim of service connection 
for, among other things, a heart condition.  An October 1993 
rating decision denied the claim, and the veteran perfected 
an appeal therefrom.  

Before the Board considered the veteran's case, however, a 
certificate of death indicates that in December 1994 the 
veteran died of an immediate cause of cardiac arrest due to 
obstructive coronary artery disease.  Just prior to his 
death, a November 1994 VA radiology report found "very, very 
severe" calcific plaque disease of the bilateral carotid 
arteries.  

The record contains a November 2005 VA medical opinion 
wherein the assessor indicated that the veteran's 
arteriosclerotic heart disease was at least as likely as not 
related to his military service.  The opinion referred to a 
November 1959 service medical record (concerning weeks of 
blurred vision) and concluded that it had shown the same 
symptoms of the disease.   

Given that the preceding opinion provided a rationale in the 
form of evidentiary support via the veteran's service medical 
record, see, e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (recognizing that the probative value of a medical 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion"), service connection for the cause of death as 
defined by 38 C.F.R. § 3.312, and according to the standard 
in 38 C.F.R. § 3.303(d), is granted.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).




ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


